DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Ohmura [US 2008/0225271 A1] in view of Potter et al [US 2018/0253609 A1] does not teach or discloses “wherein a classification capability of the at least one first sensor depends on a brightness of the at least one object; at least one second sensor for recognizing a presence of the at least one object; and at least one actuator for increasing the brightness of the at least one object, wherein the system is configured to increase the brightness of the at least one object by the at least one actuator if the at least one second sensor recognizes the presence of the at least one object without classifying the at least one object and the at least one first sensor cannot classify the at least one object.” (see page 5-13).
Examiner disagrees:
In response to applicant's arguments against the references individually (Potter et al [US 2018/0253609 A1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As broadly the claims language is presented, the amendments does not overcome the prior art of record. 
Potter discloses In this example, the light control system may not determine the type of surfaces or objects in detected scene but rather determines the reflectiveness of each surface and object. The contrast control applied by the system in such an example determines the amount of illumination on the surfaces and objects without determining the type of object or surfaces in the scene. (see paragraph [0065]) in which discloses the claim limitation “and the at least one first sensor cannot classify the at least one object.”
Further the second sensor is radar (applicant specification in paragraph [0028] of the publication [2022/0009405]) “edges, colors and/or textures of the at least one object cannot be recognized or can be only scarcely recognized by the lidar sensor and the radar sensor. Therefore, a class allocation of the at least one object is not possible or is only scarcely possible by the lidar sensor or the radar sensor.” Then Both Ohmura and Potter teaches the claim limitation “wherein the at least one second sensor is at least one of a radar sensor (Potter & Paragraph [0030]) or a lidar sensor.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, recites “A system for sensing at least one object in surroundings of a motor vehicle, the system comprising: at least one first sensor for class allocation of the at least one object, wherein a classification capability of the at least one first sensor depends on a brightness of the at least one object; at least one second sensor for recognizing a presence of the at least one object; and at least one actuator for increasing the brightness of the at least one object, wherein the system is configured to increase the brightness of the at least one object by the at least one actuator if the at least one second sensor recognizes the presence of the at least one object without classifying the at least one object and the at least one first sensor cannot classify the at least one object.” Renders to be indefinite because in applicant specification on Fig. 3 and specification in paragraph [0064-71] “FIG. 3 shows an exemplary embodiment of the method according to the invention for sensing at least one object O1, O2, O3 in the surroundings of a motor vehicle KFZ. In this case, the motor vehicle comprises at least one first sensor S1 for class allocation of the at least one object O1, O2, O3, at least one second sensor S2 for recognizing the at least one object O1, O2, O3, and at least one actuator A for increasing the brightness of the at least one object O1, O2, O3. In this case, one step of the method is recognizing 100 the at least one object O1, O2, O3 by the at least one second sensor S2. A further step of the method is checking 110 whether the at least one object O1, O2, O3 by the at least one first sensor S1, or by the at least one second sensor S2. If the at least one object O1, O2, O3 is not classifiable, one step of the method is increasing (120) the brightness of the at least one object O1, O2, O3 by the at least one actuator A. Increasing the brightness of the at least one object O1, O2, O3 is effected in particular by activating a high beam of the motor vehicle KFZ, or by aligning a directional light beam with the at least one object O1, O2, O3 by the at least one actuator A. Afterward, or alternatively if the at least one object O1, O2, O3 was classifiable even without increasing (120) the brightness, one step of the method is classifying 130 the at least one object O1, O2, O3 by the at least one first sensor S1. A further step of the method is, in particular, reducing the brightness of the at least one object O1, O2, O3 after the brightness of the at least one object O1, O2, O3 has been increased.” But the claim recited “wherein the system is configured to increase the brightness of the at least one object by the at least one actuator if the at least one second sensor recognizes the presence of the at least one object without classifying the at least one object and the at least one first sensor cannot classify the at least one object.” It appears to be that either second sensor or first sensor  cannot (without) classifying the at least one object. It is unclear if first or second sensor cannot classify or both sensors cannot classify. Also it appears that first sensor always classify (Examiner note: The examiner has reviewed the applicant specification from page 1 to 12) and second sensor (Examiner note: Paragraph [0027-35]) it appears to show explanation on why without classifying the at least one object, the applicant has merely a statement discloses that the first sensor (camera) cannot classify. Why does the applicant invention first describes that the first sensor can classify but then does not explain why the first sensor (Camera) cannot classify? Therefore the claims are indefinite. 
In regards to claim 20, recites “A method for sensing at least one object in surroundings of a motor vehicle, the method comprising: increasing the brightness of the at least one object by at least one actuator if at least one second sensor recognizes a presence of the at least one object without classifying the least one object and at least one first sensor cannot classify the at least one object, wherein the motor vehicle comprises: the at least one first sensor for class allocation of the at least one object, wherein a classification capability of the at least one first sensor depends on the brightness of the at least one object, the at least one second sensor for recognizing the presence of the at least one object, and the at least one actuator for increasing the brightness of the at least one object.” Renders to be indefinite because in applicant specification on Fig. 3 and specification in paragraph [0064-71] “FIG. 3 shows an exemplary embodiment of the method according to the invention for sensing at least one object O1, O2, O3 in the surroundings of a motor vehicle KFZ. In this case, the motor vehicle comprises at least one first sensor S1 for class allocation of the at least one object O1, O2, O3, at least one second sensor S2 for recognizing the at least one object O1, O2, O3, and at least one actuator A for increasing the brightness of the at least one object O1, O2, O3. In this case, one step of the method is recognizing 100 the at least one object O1, O2, O3 by the at least one second sensor S2. A further step of the method is checking 110 whether the at least one object O1, O2, O3 by the at least one first sensor S1, or by the at least one second sensor S2. If the at least one object O1, O2, O3 is not classifiable, one step of the method is increasing (120) the brightness of the at least one object O1, O2, O3 by the at least one actuator A. Increasing the brightness of the at least one object O1, O2, O3 is effected in particular by activating a high beam of the motor vehicle KFZ, or by aligning a directional light beam with the at least one object O1, O2, O3 by the at least one actuator A. Afterward, or alternatively if the at least one object O1, O2, O3 was classifiable even without increasing (120) the brightness, one step of the method is classifying 130 the at least one object O1, O2, O3 by the at least one first sensor S1. A further step of the method is, in particular, reducing the brightness of the at least one object O1, O2, O3 after the brightness of the at least one object O1, O2, O3 has been increased.” But the claim recited “wherein the system is configured to increase the brightness of the at least one object by the at least one actuator if the at least one second sensor recognizes the presence of the at least one object without classifying the at least one object and the at least one first sensor cannot classify the at least one object.” It appears to be that either second sensor or first sensor cannot (without) classifying the at least one object. It is unclear if first or second sensor cannot classify or both sensor cannot classify. Also it appears that first sensor always classify (Examiner note: The examiner has reviewed the applicant specification from page 1 to 12), the applicant has merely a statement discloses that the first sensor (camera) cannot classify. Why does the applicant invention first describe that the first sensor can classify but then does not explain why the first sensor (Camera) cannot classify? Therefore, the claims are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura [US 2008/0225271 A1] in view of Potter et al [US 2018/0253609 A1].
In regards to claim 11. Ohmura discloses a system for sensing at least one object (Paragraph [0008]) in surroundings of a motor vehicle (Fig. 1a-c & Paragraph [0010-11]), the system comprising: 
at least one first sensor (Fig. 1a, 30) for class allocation of the at least one object (Paragraph [0015]), 
at least one second sensor (Fig. 1a, 20 & Paragraph [0015])
at least one actuator (Fig. 1a, 60-70) for increasing the brightness (Paragraph [0021 & 0040 & 0060]) of the at least one object (Fig. 3a to 5b, 210-280), wherein the system (Fig. 1a, 10-90) is configured to increase the brightness (Paragraph [0040]) of the at least one object (Fig. 3a to 5b, 210-280) by the at least one actuator (Fig. 1a, 60-70) if the at least one second sensor (Fig. 1a, 20 & Paragraph [0015]) recognizes that presence of the at least one object (Fig. 3a to 5b, 210-280) and the at least one first sensor (Fig. 1a, 30)
Ohmura does not specify the at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on a brightness of the at least one object; at least one second sensor for recognizing a presence of the at least one object without classifying the at least one object; and
Potter discloses the at least one first sensor cannot classify (Paragraph [0065 & 0069 & 0062]) the at least one object (Paragraph [0006]), wherein a classification capability (Paragraph [0032-35]) of the at least one first sensor depends on a brightness of the at least one object (Paragraph [0059-63]); at least one second sensor for recognizing a presence of the at least one object without classifying the at least one object (Paragraph [0030]); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ohmura with the at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on a brightness of the at least one object; at least one second sensor for recognizing the at least one object for purpose of enhanced viewing experience for a user or driver of the vehicle may be obtained to increase the enjoyment and ease of the operation of the vehicle by the driver as disclosed by Potter (Paragraph [0023])
In regards to claim 12. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is further configured to reduce the brightness of the at least one object (Paragraph [0008]) after the brightness of the at least one object has been increased (Potter: Paragraph [0062 & 0023]).
In regards to claim 13. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one first sensor is a camera (Ohmura: Fig. 1a, 30).
In regards to claim 14. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one second sensor is at least one of a radar sensor (Potter & Paragraph [0030]) or a lidar sensor.
In regards to claim 15. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one second sensor is unsuitable for class allocation of the at least one object (Potter: Paragraph [0065 & 0069 & 0032-33]).
In regards to claim 16. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one actuator (Ohmura: Fig. 1a, 60-70) is a high beam of the motor vehicle (Ohmura: Paragraph [0022-23]), and the system is configured to activate the high beam (Ohmura: Paragraph [0022-23]) for increasing the brightness of the at least one object (Ohmura: Claim 5 & Paragraph [0022-23]).
In regards to claim 17. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one actuator (Ohmura: Fig. 1a, 60-70 & Paragraph [0022-23]) is configured to emit a directional light beam (Ohmura: Paragraph [0022-23]), and the system is configured to align the light beam (Ohmura: Paragraph [0022-23]) with the at least one object by the at least one actuator (Ohmura: Fig. 1a, 60-70 & Paragraph [0022-23]) for increasing the brightness of the at least one object (Ohmura: Fig. 3a to 5b, 210-280).
In regards to claim 18. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is configured to increase (Ohmura: Paragraph [0040]) the brightness (Ohmura: Paragraph [0022-23]) of the at least one object (Ohmura: Fig. 3a to 5b, 210-280) depending on a spatial position (Potter: Paragraph [0031 & 0071 & 0052]) of the at least one object (Ohmura: Paragraph [0008] and claim 4 and 17).
In regards to claim 19. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is configured to increase (Ohmura: Paragraph [0008] and claim 4 and 17) the brightness (Ohmura: Paragraph [0022-23]) of the at least one object (Ohmura: Fig. 3a to 5b, 210-280) depending on a spatial position of the motor vehicle (Potter: Paragraph [0031 & 0071 & 0052]).
In regards to claim 20. Ohmura in view of Potter discloses a method for sensing at least one object (Paragraph [0008]) in surroundings of a motor vehicle (Fig. 1a-c & Paragraph [0010-11]), the method comprising: 
increasing the brightness (Paragraph [0021 & 0040 & 0060]) of the at least one object (Fig. 3a to 5b, 210-280) by at least one actuator if at least one second sensor recognizes the at least one object (Fig. 3a to 5b, 210-280)
wherein the motor vehicle (Fig. 1a-c & Paragraph [0010-11]) comprises: 
the at least one first sensor (Fig. 1a, 30) for class allocation of the at least one object (Paragraph [0015]), 
the at least one second sensor (Fig. 1a, 20 & Paragraph [0015])
the at least one actuator (Fig. 1a, 60-70) for increasing the brightness (Paragraph [0021 & 0040 & 0060]) of the at least one object (Fig. 3a to 5b, 210-280).
Ohmura does not specify and at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on the brightness of the at least one object, the at least one second sensor for recognizing a presence of the at least one object without classifying the at least one object, and
Potter discloses at least one first sensor cannot classify (Paragraph [0065 & 0069]) the at least one object (Paragraph [0006]), wherein a classification capability (Paragraph [0032-35]) of the at least one first sensor depends on the brightness of the at least one object (Paragraph [0059-63]), the at least one second sensor for recognizing a presence of the at least one object without classifying the at least one object (Paragraph [0030-33]), and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ohmura with and at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on the brightness of the at least one object, the at least one second sensor for recognizing a presence of the at least one object without classifying the at least one object for purpose of enhanced viewing experience for a user or driver of the vehicle may be obtained to increase the enjoyment and ease of the operation of the vehicle by the driver as disclosed by Potter (Paragraph [0023]).
In regards to claim 22. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is further configured to reduce (Ohmura: Paragraph [0039]) the brightness of the at least one object (Ohmura discloses in claim 4. The method as described in claim 2, further comprising changing an intensity of said UV radiation reaching said object detected by said sensor according to a determined type of said object and claim 5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity (Examiner note: higher brightness) when said object is not determined to be a pedestrian (Examiner Note: its still an object as recited in the claim) and wherein said intensity is set to a second intensity that is lower than said first intensity (Examiner note: higher brightness) when said object is determined to be a pedestrian.) after the at least one object has been allocated to a class (Ohmura: Paragraph [0008]) by the at least one first sensor (Ohmura: Paragraph [0028-38]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmura [US 2008/0225271 A1] in view of Potter et al [US 2018/0253609 A1] and further in view of UESUGI et al [US 2017/0057402 A1].
In regards to claim 21. Ohmura in view of Potter discloses the system according to claim 11, 
Ohmura in view of Potter does not specify wherein the system is further configured to reduce the brightness of the at least one object after a predetermined time duration starting from a time at which the brightness of the at least one object has been increased.
UESUGI discloses wherein the system (Fig. 3a-h and Fig. 4) is further configured to reduce the brightness of the at least one object (Paragraph [0031]) after a predetermined time duration starting (Fig. 4, T1 to T2) from a time (Fig. 4, T0) at which the brightness of the at least one object has been increased (Fig. 4, T1 to T2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ohmura with wherein the system is further configured to reduce the brightness of the at least one object after a predetermined time duration starting from a time at which the brightness of the at least one object has been increased for purpose of preventing glare to a driver of a leading vehicle or of an oncoming vehicle or to a pedestrian can be suppressed as disclosed by UESUGI (Paragraph [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844